Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
ESTHER D. HINSON,)
		    No. 08-04-00037-CR

)
			Appellant,)
			Appeal from

)
v.)
		County Court at Law No. 4

)
THE STATE OF TEXAS,)
		  of El Paso County, Texas

)
			Appellee.)
		       (TC# 20020C05855)


MEMORANDUM OPINION


	Esther D. Hinson, pro se, is charged with the offense of false report to a police officer. 
Because an appealable order or judgment has not been entered by the trial court, we dismiss the
appeal for want of jurisdiction.  
	A defendant in a criminal case has the right of appeal under Code of Criminal Procedure
Article 44.02 and the Rules of Appellate Procedure.  Tex.R.App.P. 25.2; Tex.Code
Crim.Proc.Ann. art. 44.02 (Vernon 1979).  The County Clerk has notified the Court that the trial
court has not entered an appealable order.  Further, it appears from the information received from
the trial court clerk that the trial court has not made a finding of guilt or received a jury verdict. 
While a notice of appeal filed prematurely may be effective in most circumstances, a notice of appeal
is not effective if filed before the trial court makes a finding of guilt or receives a jury verdict. 
Tex.R.App.P. 27.1(b).  The appeal is dismissed for want of jurisdiction.  Appellant is not precluded
from filing a notice of appeal after entry of an appealable order or the imposition of sentence in open
court.

April 29, 2004					 
							ANN CRAWFORD McCLURE, Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.

(Do Not Publish)